ACCEPTED
                                                                                                                       03-14-00521-CV
                                                                                                                               5310041
                                                                                                         THIRD COURT OF APPEALS
                                                                                                                       AUSTIN, TEXAS
Trial Lawyers + - - -                                                                  - - - + Michael Sawicki    5/15/2015 4:32:08 PM
4040 N. Central Expressway, Ste. 850                                                   msawicki@sawicki!awfirm.comJEFFREY D. KYLE
Da!las, Texas 75204                                        SAWICKI                     Board Certified Personal Injury          CLERK
Tel: 214.468.8844 Fax: 214.468.8845                        LAW+---                 Texas Board of Legal Specialization
Toll Free: 1.888.468.8844
                                                                                            Andrew "Andy" Jones
www.sawickilawflrm.com
                                                                                      ajones@sawickilawffrm.com
                                                                                        RECEIVED IN
                                                                                   3rd COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                   5/15/2015 4:32:08 PM
                                                     May 15,2015                     JEFFREY D. KYLE
                                                                                           Clerk

Richard Kasson                                           VIA FAX: (210) 569-8490
Gonzalez, Chiscana, Angulo
  & Kasson, PC
613 N.W. Loop 410, Ste. 800
San Antonio, Texas 782 I 6

Leah Greene                                              VIA FAX: (713) 961-7953
Edward Kroger
Kroger Bunus
3100 Weslayan, Ste. 300
Houston, Texas 77027

RE:       Cause No. C2013-0566C; Leslie Baird v. Gerald Marcus Fral/klil/, M.D., et 01; In the 2741h District
          Court, Comal County, Texas

RE:       No. 03-14-00521-CV; Christus SOlita Rosa Healtlt System d/b/a Christus Sal/to Rosa Hospital - New
          Bralll/jels, Appellal/t; In the Third Court of Appeals, Austin, Texas

Dear Counsel:

                                                VACATION LETTER

          I will be on vacation during the following weeks:

          June 22 through 29, 2015
          July 1 throngh 6, 2015
          August 5 through 7, 2015

          Please do not schedule any hearings, or depositions during this time.

          Thank you for your attention to this matter.



                                                kk~c:;Q  Michael G. Sawicki
MSlbgc
cc:
Clerk of the Court
274th District Court
150 N. Seguin, 3,d Fl. Annex Building
New Braunfels, Texas 78130

Clerk ofthe Court
Third COUlt of Appeals